AMENDMENT NO. 5 TO PARTICIPATION AGREEMENT Pursuant to the Participation Agreement, made and entered into as of the 26th day of March, 2402, as amended (the "Participation Agreement"), by and among Principal Life Insurance Company, MFS Variable Insurance Trust and Massachusetts Financial Services Company (collectively, the "Parties"), the Parties do hereby agree to amend and restate Schedule A of the Participation Agreement as attached hereto and incorporated herein by reference . IN WITNESS WHEREOF, each of the Parties hereto has caused this 5th Amendment to the Participation Agreement to be executed effective as of May lst, PRINCIPAL LIFE INSURANCE COMPANY By its authorized officer, By: Name: MeLssa MFS VARIABLE INSURANCE TRUST, on behalf of the Portfolio s By its authorized officer, By: Susan S. , ewton ' Assistant Secretary MASSACHUSETTS FINANCIAL SERVICES COMPANY By its au, orized officer, By: Ro~ert J. Manning President and Chief Executive Officer Contract #" PUS - 060 y P - gt) 9 -0S -0/ ' ,&L As of May 1st, SCHEDULE A ACCOUNTS, POLICIES AND PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMENT Name of Separate Account and Date Policies Funded Share Class Establishc.~cl by by Separate (Initial or Board of Directors Account Service Class) Principal Life Insurance Company Principal Variable Universal Life Service Variable Life Separate Account Accumulator II Principal Variable Universal Life Income Principal Life Insurance Company Executive Variable Universal Life Service Variable Life Separate Account Benefit Variable Universal Life Principal Life Insurance Company Executive Variable Universal Life II Service Variable Life Separate Account (EVUL 1 3 ) Benefit Variable Universal Life II (BVUL II) Principal Variable Universal Life Income II Principal Life Insurance Company Principal Investment Plus Service Separate Account B Variable Annuity Portfolios Applicable to Policies New Discovery Serie s Growth Series Mid Cap Growth Series New Discovery Series Value Series Global Equity Serie s Research International Serie s Growth Serie s Global Equity Series New Discovery Series Research International Serie s Total Return Series Utilities Series Value Series Value Serie s Utilities Series 2 Place an X fHh?t1CL~l in this Grau~r column if unsure of Contract Provisions Cover Shee t answer. Principal Life Registered Separate Business Unit: Account s Contract Owner: Cynthia Switze r Manager of Contract Owner: Sarah Pitts, Counse l Note For vendor contracts, the vendor is the other party This may not be the case for other types of Other Pa rt y Name : MFS Variable Insurance Trust contracts Other Party Address : Other Par ty Telephone : Negotiated By : Note This contract or agreement is "key" if the company Key Contract/Agreement : No or business unit cannot operate without it Arbitration : No Annual Payment ( Dollars) : Total Payment (Dollars) : Effective Date : 01-May-09 Expiration Date : Assignment, Change of Control, Change of Circumstances Principal Financial Grou p Confidential Draft 06/18/2009 Page 1 All Contracts Section 1 UNSURE? Non-compete/Exclusivity clause - we will only do business with limited companies No Indemnification Intellectual property (License Agreement) - use of other party's name, logo or trademark, use of marketing material s 12b-1Fees Admin Fee s Abusive Trading 22c-2 Proxies Mixed/SharedFunding Diversification
